       Case 1:15-cv-06549-CM-RWL Document 291 Filed 10/28/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _.x

SERGEANTS BENEVOLENT ASSOCIATION
HEALTH & WELFARE FUND, individually and on
behalf of itself and all others similarly situated,

                               Plaintiff,

        -against-                                                       15 Civ. 6549 (CM)

ACTAVIS, PLC, and FOREST LABORATORIES,
LLC, MERZ PHARMA GMBH & CO. KGAA, MERZ
GMBH & CO. KGAA, MERZ PHARMACEUTICALS
GMBH, AMNEAL PHARMACEUTICALS, LLC,
TEVA PHARMACEUTICAL INDUSTRIES, LTD.,
BARR PHARMACEUTICALS, INC., COBALT
LABO RATORIES, INC., UPSHER-SMITH
LABORATORIES, INC., WOCKHARDT LIMITED,
WOCKHARDT USA LLC, SUN PHARMACEUTICALS
INDUSTRIES, LTD., DR. REDDY'S LABORATORIES
LTD., AND DR. REDDY'S LABORATORIES INC.,

                               Defendants.
- - - - - - - - - - - - - - - - -X
                                               ORDER
McMahon, C.J.:

        WHEREAS, Judge Robert Lehrburger, U.S.M.J., entered a briefing schedule for

Plaintiffs motion to amend its complaint on October 17, 2019 (Dkt. No. 289);

        WHEREAS, Plaintiff filed its Motion for Leave to File its Second Amended Complaint

(Dkt. No. 290; the "Motion") on October 25, 2019;

        WHEREAS, Defendants' opposition to the Motion is due November 22, 2019;

        This Court hereby sets a status conference in this matter for December 6, 2019, at 11 :00

a.m., at which it shall rule on the Motion, decide whether they should be any additional

discovery (to be completed in a period not exceeding 90 days), set a date for the filing of a final

pretrial order, a final pretrial conference, and the trial of the action. The court will not entertain
     Case 1:15-cv-06549-CM-RWL Document 291 Filed 10/28/19 Page 2 of 2




summary judgment motions as they would be a wasted of time given the denial of motions for

suroroarv iudqment in the .,_.DUJir~e~ctu.£LU1,!J,.r~ch~a~s.':!:er~c~as~e~.~---r-----------------1




       Defendants' opposition to the Motion shall be submitted on November 22 as scheduled.

The Court does not need a reply, but, if one is to be submitted, it must arrive in chambers no later

than December 3, 2019. Judge Lehrburger's order is modified accordingly.

       SO ORDERED.

Dated: October 28, 2019




                                                                     Chief Judge


BY ECF TO ALL PARTIES
BY EMAIL TO JUDGE LEHRBURGER
